United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rockwall, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael E. Woods, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-372
Issued: November 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 4, 2013 appellant, through her attorney, filed a timely appeal from a
September 11, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation to zero from
May 5 to June 3, 2013 for failing to cooperate with the early stages of vocational rehabilitation.
On appeal appellant contends that OWCP did not properly follow its selection procedures
when it chose the impartial medical examiner.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On April 23, 2004 appellant, then a 51-year-old rural letter carrier, filed an occupational
disease claim alleging osteoarthritis due to repetitive motion. OWCP assigned the case claim
number xxxxxx260, accepted for osteoarthritis of the left thumb and hand. It subsequently
accepted an open wound of the left wrist with tendon involvement and mechanical complications
from the implant of an internal orthopedic device and graft.2 In March 2005, appellant returned
to modified-duty work under physical limitations performing light office duties. By decision
dated December 21, 2005, OWCP reduced her monetary benefits to zero as her actual earnings
fairly and reasonably represented her wage-earning capacity.
In June 2005, appellant filed an occupational disease claim alleging that the repetitive
motion of her job and left wrist and hand injury caused overuse of her right shoulder. OWCP
assigned the case claim number xxxxxx470 and accepted right rotator cuff syndrome.
On June 2, 2008 appellant came under treatment by Dr. Mike Shah, a specialist in pain
management. He diagnosed osteoarthritis of the hand with history of an open wound of the left
wrist tendon. Appellant was provided medication for pain and the physician completed a CA-17
duty status report outlining appellant’s physical restrictions. Dr. Shah provided follow-up notes
and annual duty status reports listing appellant’s limitations for work.
As of November 24, 2010, the employing establishment could no longer accommodate
appellant’s work restrictions under the National Reassessment Process (NRP). Accordingly,
OWCP placed her on the periodic compensation rolls.3
On January 3 and 10, 2012 Dr. Shah provided brief treatment notes on a prescription pad,
prescribing medical refills and physical therapy from four to six weeks (two to three times a
week).
On January 3, 2012 appellant was referred by OWCP to Dr. Charles Mitchell, a Boardcertified orthopedic surgeon, together with a statement of accepted facts and the medical record.
Dr. Mitchell was asked to examine appellant and address any ongoing residuals of her accepted
conditions and her capacity for work.
In a January 19, 2012 report, Dr. Mitchell set forth an accurate history of appellant’s
employment and medical treatment. He reviewed the medical reports of record, including the
diagnostic tests of the left hand and wrist and surgery for arthrodesis of the left thumb
carpometacarpal joint. Dr. Mitchell also reviewed the medical records pertaining to appellant’s
right shoulder treatment for rotator cuff syndrome. He addressed the accepted conditions and
noted that appellant had not worked since 2010, as no modified work was available. On
examination, there was a scar over the left thumb with an obvious deformity at the base of the
thumb due to the previous surgery. Appellant had some general interosseous atrophy of the
muscles of the left hand and some decreased sensation. Her overall grip was described as fair
2

On July 18, 2007 OWCP granted appellant a schedule award for 14 percent impairment of her left arm.

3

In May 2011 OWCP combined the case files with number xxxxxx260 designated the master file.

2

due to restricted motion of the joint. Phalen’s test was negative. Dr. Mitchell set forth findings
of cervical spine and right shoulder range of motion, noting some tenderness and mild
crepitation. He found that appellant was capable of work within specified physical restrictions
based on her accepted conditions. Dr. Mitchell noted that the work restrictions were permanent
in nature as there were no treatment options that would return her or assist in a full recovery from
her injuries. He specified that appellant could not return to her usual occupation as a rural letter
carrier, but was able to work up to six hours a day subject to a five-pound limitation on lifting,
pushing and pulling up to two hours a day; twisting two hours a day and no reaching above
shoulder level, climbing or operating a motor vehicle. Appellant could occasionally bend, squat
and kneel.
On February 27, 2012 OWCP asked Dr. Shah to review the report of Dr. Mitchell and
state whether he agreed with the findings. If he disagreed, Dr. Shah was asked to provide a
narrative opinion with specific reasons for any dissent. On February 28, 2012 he referred to his
recent CA-17, noting that appellant could work eight hours a day with restrictions. Dr. Shah
responded that appellant tolerated less restriction.
On September 18, 2012 Dr. Shah advised that appellant could work four hours per day
with additional restrictions. In a letter dated October 3, 2012, OWCP requested that he clarify
his opinion with regard to appellant’s condition and the need for added restrictions, such as
sitting, walking and standing restrictions, due to the accepted work-related condition. It noted
that Dr. Shah had not submitted any current narrative report or diagnostic testing. Dr. Shah did
not respond.
OWCP determined that a conflict in medical opinion arose between Dr. Shah and
Dr. Mitchell as to appellant’s capacity for work due to the accepted work-related conditions. By
letter dated October 11, 2012, appellant referred to Dr. Bernie L. McCaskill, a Board-certified
orthopedic surgeon, for an impartial medical evaluation. The record contains an October 11,
2012 iFECS Report: MEO23 -- Appointment Schedule Notification and a screen shot indicating
that Dr. McCaskill was selected as an impartial medical adviser on October 11, 2012.4
By decision dated November 5, 2012, OWCP denied appellant’s request to participate in
the selection of the referee physician as there was no evidence that Dr. McCaskill was
improperly selected or biased.
In a November 20, 2012 report, Dr. McCaskill described appellant’s history of injury,
medical treatment, and reviewed the medical records. On examination he noted a full active
range of motion of the cervical spine and upper extremities, other than her left thumb. Appellant
had tenderness over the left thumb metacarpal-carpal joint, with no obvious sign of swelling,
atrophy, or other objective evidence of significant musculoskeletal injury in either upper
extremity. There were no abnormal neurological findings, with normal and symmetrical
4

On November 5, 2012 the Medical Management Specialist verified that there was one bypass performed on the
selection of the referee physician because the appointment scheduler was not in the office when the appointment was
being scheduled. An October 10, 2012 screen shot notes that Dr. Benzel MacMaster, a Board-certified orthopedic
surgeon, was bypassed because the appointment scheduler was not in the office. The bypass time was not provided.
The bypass reason was noted as code O.

3

strength. Dr. McCaskill diagnosed left thumb pain postmetacarpal carpal fusion. He found that
appellant was able to work eight hours a day with physical restrictions of no climbing and a 10pound lifting, pulling and pushing limitation. Dr. McCaskill opined that her restrictions were
related to difficulties grasping with her left hand due to thumb dysfunction and pain.
In 2012 OWCP referred appellant for vocational rehabilitation services. A vocational test
performed on May 4, 2012 revealed that she was capable of working but had a limited formal
education. As appellant did not have a General Equivalency Education Diploma (GED), she was
directed to attend training classes to prepare her for the GED test.
In a February 26, 2013 letter, the vocational rehabilitation counselor noted that a tutor
had met with appellant only once in the prior week and had not met again due to her “schedule.”
The tutor advised OWCP that she could work around appellant’s scheduled doctor appointments.
The tutor also stated that her schedule was very flexible and that she could reschedule their
current schedule with one day notice. The tutor stated that appellant had texted her the night
before they were to meet and canceled the meeting. The vocational rehabilitation counselor
advised appellant to study between classes with the tutor so she could be prepared for the GED
examination in May. The vocational counselor stated that appellant had not gone to the library
since January. If appellant did not want to sit for the GED examination or attend classes or
tutoring sessions, her case status could be moved into Placement New Employer.
By letter dated February 28, 2013, OWCP notified appellant that she had refused to
participate in an OWCP-approved training program with the math tutor in order to help her
obtain her GED, as recommended by the rehabilitation counselor. It advised her that, under
section 8113(b), her compensation could be reduced prospectively based on what would have
been her wage-earning capacity, had she not failed to undergo vocational rehabilitation. OWCP
directed appellant to undergo the recommended training program; or, if she believed that she had
sufficient justification to not participate, she should provide her reasons with supporting
documentation.
In a January 1, 2013 note, Dr. Shah advised that appellant was on narcotic medication for
pain and restricted from driving until further notice.
In a March 11, 2013 letter, appellant’s representative contended that appellant’s kidney
disease and epilepsy prevented her from performing class work. In a February 13, 2013 letter,
Dr. Les T. Sandknop, an osteopath, stated that appellant had hyperlipidemia, hypertension,
hypothyroidism, chronic kidney disease, seizure disorder, anxiety and depression and listed her
medications. He noted that she had her first seizure on November 4, 2009 and a second seizure
on February 8, 2010. Dr. Sandknop stated that she also had fatigue and bilateral knee pain which
affected her energy and mobility. He stated generally that appellant was having a great deal of
difficulty attending coursework as recommended by the Department of Labor.
Appellant submitted an August 28, 2012 report from Dr. Shah, who noted that appellant
wanted to return to work at the employing establishment. On examination, Dr. Shah advised
there was notable, severe atrophy of the left hand, especially of the palm with decreased
carpometacarpal joint and thumb range of motion for opposition, abduction and adduction.
There was also decreased extension for wrist range of motion, and decreased grip strength on the

4

left. Dr. Shah noted that appellant had a seizure disorder, kidney disease and gout and, over the
past 10 years, developed memory/cognition deficits. He assumed the deficits were a result of her
seizures, but stated that he did not have her medical records to review or consider in prescribing
any medications, as would have to be coordinated with her other doctors. Dr. Shah advised that
she would most likely need intermittent therapy throughout her lifetime to maintain limited
function of that hand.
The rehabilitation counselor continued to document appellant’s reasons she could not
participate with vocational rehabilitation efforts. She indicated that appellant complained that
she was 60 years old, had dropped out of school, had medical problems, and that Dr. Shah
restricted her from driving due to narcotic pain medication. Appellant acknowledged that the
training hours were flexible but she would cancel the whole day whenever she had a medical
appointment. The counselor noted that appellant was on jury duty on March 11, 2013 and did
not attend training in April, claiming she had the flu. She noted that appellant was being driven
to medical appointments.
By decision dated April 11, 2013, OWCP reduced appellant’s compensation under
section 8113(b) of FECA and 20 C.F.R. § 10.519. It found that she failed to participate as
required with vocational rehabilitation efforts. Although appellant contended that she could not
participate with vocational rehabilitation due to fatigue, bilateral knee problems, kidney disease
and seizure disorder; the medical evidence of record did not establish her total disability due to
her accepted conditions. Her compensation was reduced to zero as of May 5, 2013.
On April 25, 2013 appellant requested an oral hearing before an OWCP representative,
which was held on July 25, 2013. At the hearing, appellant’s representative presented arguments
regarding appellant’s medical conditions and deficiencies in the reports of Dr. Mitchell and
Dr. McCaskill. She submitted a November 4, 2011 report from Dr. Tulika Jain, a Board-certified
cardiologist, who provided an assessment of leg edema, polycystic kidney disease and a history
of congestive heart failure.
In a May 16, 2013 letter, appellant’s representative advised that appellant was willing to
participate in vocational rehabilitation and would make a good faith effort to attend her tutoring
classes. OWCP subsequently referred her for vocational rehabilitation assistance.
The vocational rehabilitation counselor continued to document meetings and discussions
with appellant. The rehabilitation counselor stated that appellant did not return her calls on
May 29 or 30, 2013 to arrange a meeting. Appellant later contacted and met with her on
June 3, 2013. The vocational rehabilitation counselor identified jobs within appellant’s medical
restrictions and education, which did not require a GED or high school diploma. The identified
jobs were those of hostess, telemarketer, food cashier and some sales jobs. The vocational
rehabilitation counselor advised that appellant continued to state that she was unable to do such
work and provided a list of her reasons.
In a June 10, 2013 letter, OWCP noted that, while appellant was cooperating with
rehabilitation efforts, it could not reinstate her compensation benefits until the oral hearing was
resolved or cancelled. It subsequently reinstated compensation for total disability effective
June 3, 2013, finding that she was cooperating with vocational rehabilitation.

5

In a June 19, 2013 letter, OWCP advised appellant that the plan was to return her to the
GED classwork for prevocational training to assist her in qualifying for less skilled positions. It
advised that the classwork was within her restrictions. Based on the rehabilitation counselor’s
vocational evaluation and a survey of the local labor market, appellant had a wage-earning
capacity of $306.00 per week and, at the end of the rehabilitation, whether or not she was
employed, OWCP would reduce her compensation. OWCP noted, however, if she did not
cooperate fully with the present plan, it would assume that vocational services would have
resulted in a wage-earning capacity and, therefore, reduce her compensation in accordance with
20 C.F.R. § 10.519.
The vocational rehabilitation counselor further documented appellant’s cooperation with
job placement and the math tutor. On June 19, 2013 appellant told the rehabilitation counselor
that she did not believe she could get a GED within three months, that she was 61 years old, and
falling all the time, haven fallen twice last week. The rehabilitation counselor stated that
appellant had three grandsons living with her but they encountered trouble getting her up as she
weighed 220 pounds. When asked if she wanted direct job placement or to try the math tutor,
appellant responded that she did not care and that she was physically unable to do hotel desk or
hostess work.
In a July 1, 2013 letter, appellant’s representative contended that appellant had complied
with the February 28, 2013 warning letter by attending classes with the rehabilitation counselor
and tutor subsequent to that date. Appellant only recently became ill and could not continue the
tutoring. Appellant’s representative requested that appellant’s compensation be reinstated
retroactively to the date of the suspension.
In a July 3, 2013 letter, a nurse practitioner advised that appellant was diagnosed with
polycystic kidney disease on September 11, 2000 and was diagnosed with a seizure disorder on
November 2, 2009. Since fatigue and stress could precipitate seizures, appellant was restricted
in activities that brought on fatigue. The nurse practitioner indicated that due to the difficulty
appellant had completing the requirements for her coursework fatigue and stress could result.
On July 10, 2013 the rehabilitation counselor closed rehabilitation services. While
appellant was scheduled to resume training on July 9, 2013; she had provided obstacles to
attending, citing transportation issues as she no longer had a car, was dependent on her daughter,
and told not to drive. Appellant also stated that she had conflicting medical appointments, had
problems walking and standing and could not learn without an instructor.
In an August 30, 2013 report, Dr. Jeff Fritz, a Board-certified anesthesiologist, noted that
appellant had several medical conditions which were not work related, which included polycystic
kidney disease, hypertension, gout, seizure and heart disorder. He noted that her gout was
chronic for the past year and half. Appellant was treated with medicine for pain and not allowed
to drive. Her underlying medical problems prevented the prescribing of conventional
medications which would be used to treat her work-related injuries. Dr. Fritz advised that
appellant was productive on limited duty and not sent home by his office or any other doctor
because of her medical problems. While in vocational rehabilitation, she was not able to meet
the academic requirements in math which led to emotional stress. Dr. Fritz noted that
documentation dated July 3, 2013 from Dr. Sandknop’s office noted that seizure patients should

6

avoid stress and fatigue. He opined that sound medical judgment dictated that appellant refrain
from any activities that caused stress or fatigue and placed her at risk for seizure.
By decision dated September 11, 2013, an OWCP hearing representative affirmed the
April 11, 2013 decision which suspended appellant’s compensation from May 5 to June 3, 2013.
She found was no evidence that appellant made a good faith effort to resume vocational
rehabilitation efforts after she was advised of the consequences; there was no evidence in the
medical records at the time she was referred for vocational rehabilitation that she had any
nonwork-related medical restrictions that warranted clarification and there was no probative
medical evidence that discussed work restrictions for her nonemployment-related medical
conditions.
LEGAL PRECEDENT
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.5 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.6 In situations where there exist opposing medical reports of virtually
equal weight and rationale and the case is referred to an impartial medical specialist for the
purpose of resolving the conflict, the opinion of such specialist, if sufficiently well rationalized
and based upon a proper factual background, must be given special weight.7
Section 8104(a) of FECA provides that OWCP may direct a permanently disabled
employee to undergo vocational rehabilitation.8 Section 8113(b) provides that, if an individual
without good cause fails to apply for and undergo vocational rehabilitation when so directed
under 8104, the Secretary, on review under section 8128 and after finding that in the absence of
the failure the wage-earning capacity of the individual would probably have substantially
increased, may reduce prospectively the monetary compensation of the individual in accordance
with what would probably have been his or her wage-earning capacity in the absence of the
failure, until the individual in good faith complies with the direction of the Secretary.9
Section 10.519 of OWCP regulations state that it may direct a permanently disabled
employee to undergo vocational rehabilitation. Where a suitable job has been identified, OWCP
will reduce the employee’s future monetary compensation based on the amount which would
5

5 U.S.C. § 8123(a).

6

20 C.F.R. § 10.321.

7

Gloria J. Godfrey, 52 ECAB 486 (2001); Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

8

5 U.S.C. § 8104(a); see J.E., 59 ECAB 606 (2008).

9

Id. at § 8113(b); see Freta Branham, 57 ECAB 333 (2006).

7

likely have been his or her wage-earning capacity had he or she undergone vocational
rehabilitation. This reduction will remain in effect until such time as the employee acts in good
faith to comply with the direction of OWCP.10
OWCP procedures provide that specific instances of noncooperation include a failure to
appear for the initial interview, counseling sessions, a functional capacity evaluation (FCE),
other interviews conducted by the rehabilitation counselor, vocational testing sessions and work
evaluations, as well as lack of response or inappropriate response to directions in a testing
session after several attempts at instruction. They also include failure to begin or continue
prevocational training such as English lessons for those who lack command of the language, or
classes for a GED for those without a high school education.11
ANALYSIS
In 2004, OWCP accepted that appellant sustained osteoarthritis of the left thumb and
hand, an open wound of left wrist with tendon involvement and mechanical complications of
internal orthopedic devise, implant and graft. Under claim number xxxxxx470, it accepted right
rotator cuff syndrome in 2005. The record reflects that appellant continued to work as a
modified rural letter carrier until November 24, 2010 when her employer could no longer
accommodate her work restrictions. She was placed on the periodic rolls in receipt of
compensation for total disability.
OWCP referred appellant for vocational rehabilitation services in March 2012. It
subsequently found a conflict in medical opinion between Dr. Shah, a treating physician, and
Dr. Mitchell, an OWCP referral physician, regarding appellant’s capacity to work. OWCP
referred her to Dr. McCaskill for an impartial medical evaluation. It based her work restrictions
for vocational rehabilitation on his November 20, 2012 report. As of May 5, 2013, OWCP
subsequently reduced her monetary compensation to zero pursuant to 5 U.S.C. § 8113(b) and 20
C.F.R. § 10.519 based on her noncooperation with vocational rehabilitation efforts. It
subsequently reinstated appellant’s compensation effective June 3, 2013 based on her
representation that she would cooperate with vocational rehabilitation.
Initially, the Board notes that no conflict in medical opinion arose between Dr. Shah and
Dr. Mitchell. Dr. Shah submitted brief treatment notes to the record and duty status reports
listing appellant’s work restrictions. Dr. Mitchell provided a 12-page report to the record
addressing the accepted condition, providing findings on physical examination, and review of the
medical records. Dr. Shah was provided a copy of the report from Dr. Mitchell and asked for a
narrative opinion should he disagree with the findings. He responded on February 28, 2012 with
a brief reference to a CA-17 duty status report and noted that appellant tolerated less restrictions
prior to being sent home by her employer. Dr. Shah provided a duty status report of
September 18, 2012 that increased work restrictions to four hours. When asked by OWCP to
provide a narrative report addressing appellant’s accepted conditions work restrictions, Dr. Shah
10

20 C.F.R. § 10.519.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813.11(a) (November 1996); see Sam S. Wright, 56 ECAB 358 (2005).

8

did not respond. Dr. Shah offered insufficient medical reasoning pertaining to appellant’s
residuals and work limitations.12 Thus, the medical record lacked sufficient evidence to warrant
the application of section 8123 of FECA.13
For this reason, the Board finds that Dr. McCaskill, the Board-certified orthopedic
surgeon, was not an impartial medical specialist. Rather, Dr. McCaskill was a second opinion
referral physician.14 He examined appellant on November 20, 2012 and diagnosed left thumb
pain postmetacarpal carpal fusion. Dr. McCaskill found that appellant was capable of working
eight hours a day with restrictions of no climbing and limitations of 10 pounds on lifting, pulling,
and pushing. He opined that her restrictions were related to difficulties grasping with her left
hand because of thumb dysfunction and pain.15
The Board finds that appellant subsequently failed to cooperate with vocational
rehabilitation efforts. The evidence from the vocational rehabilitation counselor documented
appellant’s failure to cooperate with vocational rehabilitation efforts. On numerous occasions in
February 2013, appellant failed to keep her appointments with a math tutor and cancelled
meeting at the last minute citing illness or conflicting medical appointments. The evidence of
record does not document her illness or treatment and the math tutor advised OWCP that her
schedule was flexible and she would be able to change tutoring sessions with a day’s notice.
Additionally, the evidence reflects that appellant did not show an effort to participate in the
training. Appellant canceled training on short notice with excuses such as she had conflicting
medical appointments, was sick, and she could not drive due to narcotic medication. While
Dr. Shah indicated in a January 1, 2013 note that appellant was on narcotic medication for pain
and restricted from driving, he did not address the medical condition for which such medication
was prescribed. He did not state any opinion that residuals of the accepted conditions to her left
hand and wrist or right shoulder disabled her from participating in vocational rehabilitation.
Dr. Fritz and Dr. Sandknop submitted medical reports largely addressing appellant’s
nonemployment-related medical conditions, including kidney disease, hypertension, gout and a
seizure disorder. Dr. Fritz noted that, due to medication, appellant was not allowed to drive and
stated that she should avoid stress and fatigue. Neither physician addressed how appellant’s
accepted medical conditions precluded her participation in vocational rehabilitation. The Board
notes that OWCP is not required to consider medical conditions that arise subsequent to the
work-related injury or disease in determining an employee’s wage-earning capacity.16 In this
case, the left hand and wrist condition was accepted in 2004 and the right shoulder condition in
2005. Appellant returned and worked at modified duty until November, 2010. The physicians of
12

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954) (medical
conclusions unsupported by rationale are of little probative value).
13

A conflict in medical opinion requires reasoned medical reports. 20 C.F.R. § 10.502 (1999).

14

See N.W., Docket No. 09-1971 (issued July 26, 2010). For this reason, appellant’s contentions on appeal
concerning the selection of Dr. McCaskill are moot.
15

Of note is the fact that Dr. Shah, Dr. Mitchell and Dr. McCaskill did not find appellant totally disabled for work
due to residuals of her accepted conditions.
16

See Dorothy Jett, 52 ECAB 246 (2001).

9

record did not document treatment for the nonaccepted medical conditions until November 2009,
when Dr. Sandknop noted that she had her first seizure. The medical evidence does not reflect
that the nonwork-related medical conditions preexisted her injuries of 2004 or 2005.17
Appellant was advised on February 28, 2013 that her refusal to participate in an OWCPapproved training program with a math tutor to help her obtain her GED constituted refusal to
participate in the necessary early stages of vocational rehabilitation and could result in sanctions.
Her GED training was rescheduled after she advised that she would cooperate with vocational
rehabilitation. Appellant, however, presented excuses for failing to attend the training. These
included being physically unable to attend the training due to nonwork-related medical
conditions; transportation problems; conflicting medical appointments; her age; her perceived
memory problems; and a limited education. However, the medical evidence of record does not
clearly establish that she was unable to participate in vocational rehabilitation for the stated
reasons. The evidence of record reflects that appellant did not make a good faith effort to resume
vocational rehabilitation until June 3, 2013.
The Board finds that appellant failed to cooperate in the early stages of vocational
rehabilitation efforts and, therefore, OWCP properly reduced her compensation to zero for the
period May 5 to June 3, 2012. The vocational rehabilitation counselor determined that appellant
would benefit from obtaining her GED as this would improve her changes of obtaining
employment. While appellant initially met with a math tutor and studied for the GED, she
eventually failed to cooperate by failing to meet with the math tutor and providing numerous
excuses as to why she could not obtain a GED or perform any of the positions which did not
require a GED. OWCP procedure specifically indicates that participating in a recommended
GED program is part of the early stages of vocational rehabilitation efforts.18 Although appellant
participated in some initial vocational testing, her noncooperative actions, including failure to
participate in GED classes and classes with the math tutor, prevented the vocational
rehabilitation counselor from identifying appropriate employment opportunities which required a
GED degree prior to closing her vocational rehabilitation file.19 Therefore, vocational
rehabilitation efforts did not advance beyond the early stages.20 For these reasons, OWCP
correctly reduced appellant’s compensation to zero for failing to cooperate with the early stages
of vocational rehabilitation efforts.
OWCP reinstated appellant’s compensation June 3, 2013. The effective date of
reinstatement of the previous rate of compensation should be the date the claimant indicates in
writing his or her intent to comply, as long as actual compliance is confirmed. Compliance is
17

The report of the nurse practitioner that fatigue could cause seizures is of no probative medical value as a nurse
is not a physician as defined under FECA. The term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. 5 U.S.C. § 8102(2). See L.D., 59 ECAB 648 (2008) (a nurse practitioner is not a physician as defined
under FECA); Roy L. Humphrey, 57 ECAB 238 (2005).
18

See supra note 9.

19

See M.L., Docket No. 11-400 (issued October 13, 2011).

20

Compare Jacquelyn V. Pearsall, 51 ECAB 209 (1999).

10

shown by actions such as undergoing interviews or testing.21
Although appellant’s
representative indicated on May 16, 2013 that appellant would participate in vocational
rehabilitation and would make a good faith effort to attend her tutoring classes, the rehabilitation
counselor noted appellant did not return her calls on May 29 and 30, 2013 to arrange a meeting.
It was only on June 3, 2013 that appellant contacted and met with the vocational rehabilitation
counselor. The evidence supports that appellant made her first good faith effort to resume
vocational rehabilitation on June 3, 2013, when she met with her rehabilitation counselor.
Accordingly, OWCP properly reinstated appellant’s compensation June 3, 2013.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation benefits to zero
from May 5 to June 3, 2013 due to her refusal to cooperate with vocational rehabilitation efforts
pursuant to 5 U.S.C. § 8113(d).
ORDER
IT IS HEREBY ORDERED THAT the September 11, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 12, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

21

Id.; see L.L., Docket No. 10-1725 (issued May 10, 2011).

11

